--------------------------------------------------------------------------------

EXHIBIT 10.12A
 
 CHANGE OF CONTROL SEVERANCE AGREEMENT
 
This Change of Control Severance Agreement (the “Agreement”) dated this 4th day
of  January, 2012 (the “Effective Date”), is between John Varian (the
“Employee”) and XOMA Corporation, a Delaware corporation (the “Company”).
 
R E C I T A L S
 
A.            It is expected that the Company may from time to time consider the
possibility of a Change of Control (as hereinafter defined).  The Board of
Directors of the Company (the “Board”) recognizes that such consideration could
be a distraction to the Employee and could cause the Employee to consider
alternative employment opportunities.
 
B.             The Board believes that it is in the best interest of the Company
and its shareholders to provide the Employee with an incentive to continue the
Employee’s employment and to maximize the value of the Company upon a Change of
Control for the benefit of its shareholders.
 
C.             In order to provide the Employee with enhanced financial security
and sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Company and the Employee have agreed to
enter into this Agreement to provide the Employee with certain severance
benefits upon the Employee’s termination of employment following a Change of
Control.
 
D.            XOMA (US) LLC, a wholly-owned subsidiary of the Company, and the
Employee have previously entered into an Officer Employment Agreement effective
as of January 4, 2012 (the “Existing Agreement”), that provides the Employee
with certain severance benefits upon the Employee’s termination of employment.
 
E.             The parties intend that this Agreement shall operate in addition
to, and not in replacement of, the Existing Agreement.
 
AGREEMENT
 
In consideration of the mutual covenants herein contained and the continued
employment of the Employee by the Company, the parties agree as follows:
 
1.             Definition of Terms.  The following terms referred to in this
Agreement shall have the following meanings:
 
(a)           “Cause” shall mean that the Company will have the right to
terminate Employee’s employment as the result of :
 
(i)           willful material fraud or material dishonesty in connection with
Employee’s performance hereunder;
 
(ii)          failure by Employee to materially perform the material duties of
his job as Vice President, General Counsel and Secretary, as documented pursuant
to the Company’s performance management process and procedures;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)         material breach of this Agreement or the Company’s policies set
forth on the Company’s Intranet Portal under “Policy Manual”;
 
(iv)         misappropriation of a material business opportunity of the Company;
 
(v)          misappropriation of any Company funds or property;  or
 
(vi)         conviction of, or the entering of, a plea of guilty, or no contest,
with respect to a felony or the equivalent thereof.
 
(b)           “Change of Control” shall mean the occurrence of any of the
following events:
 
(i)           a merger, amalgamation or acquisition in which the Company is not
the surviving or continuing entity, except for a transaction the principal
purpose of which is to change the jurisdiction of the Company’s organization;
 
(ii)          the sale, transfer or other disposition of all or substantially
all of the assets of the Company;
 
(iii)         any other reorganization or business combination in which fifty
percent (50%) or more of the Company’s outstanding voting securities are
transferred to different holders in a single transaction or series of related
transactions;
 
(iv)         any approval by the shareholders of the Company of a plan of
complete liquidation of the Company;
 
(v)          any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becoming the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the total voting
power represented by the Company’s then outstanding voting securities; or
 
(vi)         a change in the composition of the Board, as a result of which
fewer than a majority of the directors are Incumbent Directors.  “Incumbent
Directors” shall mean directors who (A) are directors of the Company as of the
date hereof, (B) are elected, or nominated for election, to the Board with the
affirmative votes of  the directors of the Company as of the date hereof, or
(C) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of those directors whose election or nomination was
not in connection with any transaction described in subsections (i) through (v)
or in connection with an actual or threatened proxy contest relating to the
election of directors of the Company.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)           “Change of Control Protection Period” shall mean the period
commencing one (1) month prior to the execution of the definitive agreement for
a Change of Control and terminating eighteen (18) months following the closing
of a Change of Control.
 
(d)           “Compensation Continuation Period” shall mean the period of time
commencing with termination of the Employee’s employment as a result of
Involuntary Termination at any time within a Change of Control Protection Period
and ending with the date eighteen (18) months following the date of the
Employee’s Involuntary Termination.
 
(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(f)           “Involuntary Termination” shall mean (i) the failure of a
successor or an acquiring company to offer the Employee the position held by
Employee on the date of this Agreement (or, if higher, a subsequent position of
the Employee) with the successor or acquiring company following a Change of
Control; (ii) without the Employee’s express written consent, a substantial
reduction, without good business reasons, of the rights, privileges and
perquisites available to the Employee immediately prior to such reduction; (iii)
without the Employee’s express written consent, a material diminution in the
authority, responsibilities, duties or reporting lines held or possessed by the
Employee prior to the Change of Control; (iv) without the Employee’s express
written consent, a reduction by the Company of the Employee’s base salary or
target bonus as in effect immediately prior to such reduction; (v) without the
Employee’s express written consent, a material reduction by the Company in the
kind or level of employee benefits to which the Employee is entitled immediately
prior to such reduction with the result that the Employee’s overall benefits
package is significantly reduced; (vi) without the Employee’s express written
consent, the relocation of the regular offices of the Employee to a facility or
a location more than thirty (30) miles further from the Employee’s current
location (unless such new facility or location is closer to the Employee’s
residence); (vii) any purported termination of the Employee by the Company which
is not effected for Cause or for which the grounds relied upon are not valid; or
(viii) the failure of the Company to obtain the assumption of this Agreement by
any successors contemplated in Section 7 below.
 
2.             Term of Agreement.  This Agreement shall become effective on
January 4, 2012 and terminate upon the date that all obligations of the parties
hereto under this Agreement have been satisfied or, if earlier, on the date,
prior to a Change of Control Protection Period, the Employee is no longer
employed by the Company.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3.             Employment.  The Company and the Employee acknowledge that,
effective as of January 4, 2012, the Employee’s employment shall be, and shall
continue to be, governed by the Existing Agreement and applicable law.  If the
Employee’s employment terminates after January 4, 2012, for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement or the Existing Agreement
or as may otherwise be established under the Company’s then existing employee
benefit plans or policies at the time of termination.
 
4.             Change of Control and Severance Benefits.
 
(a)            Option Acceleration and Extended Exercise Period.  If the
Employee’s employment with the Company terminates as a result of an Involuntary
Termination at any time within a Change of Control Protection Period, then the
exercisability of all options granted to the Employee by the Company (including
any such options granted or assumed by the surviving or continuing entity of the
Change of Control) and still outstanding (the “Options”) shall automatically be
accelerated so that all the Options may be exercised immediately upon such
Involuntary Termination for any or all of the shares subject thereto and the
post-termination exercise period of each Option shall be extended to sixty (60)
months (but in no event beyond the remainder of the maximum term of the
Option).  The Options shall continue to be subject to all other terms and
conditions of the Company’s share option plans and the applicable option
agreements between the Employee and the Company.
 
(b)           Outplacement Program.  If the Employee’s employment with the
Company terminates as a result of an Involuntary Termination at any time within
a Change of Control Protection Period, the Employee will immediately become
entitled to participate in a twelve (12) month executive outplacement program
provided by an executive outplacement service, at the Company’s expense not to
exceed fifteen thousand dollars ($15,000).
 
(c)           Termination Following a Change of Control.
 
(i)            Cash Severance Payment Upon Involuntary Termination.  If the
Employee’s employment with the Company terminates as a result of an Involuntary
Termination at any time within a Change of Control Protection Period, then the
Employee shall be entitled to receive a severance payment equal to the sum of
(A) an amount equal to 2 times Employee’s annual base salary as in effect
immediately prior to the Involuntary Termination, plus (B) an amount equal to 2
times Employee’s target bonus as in effect for the fiscal year in which the
Involuntary Termination occurs; provided that if Employee has been an officer of
the Company for less than one year at the time of such termination, Employee’s
severance pay shall be limited to an amount equal to Employee’s annual base
salary as in effect immediately prior to the Involuntary Termination.  Such
severance payments shall be in lieu of any other severance payment to which the
Employee shall be entitled as a result of such termination pursuant to this
Agreement, any employment agreement with or offer letter from the Company or any
of its affiliates or the Company’s or any of its affiliate’s then existing
severance plans and policies.  The severance payment described in Section
4(c)(i)(A) above  shall be paid in monthly installments over nine (9) months
(the “Severance Payment Period”), with the first two (2) of such monthly
installments being paid in a lump sum sixty (60) days after the date of
termination and the remaining monthly installments being paid monthly thereafter
until fully paid. The severance payments described in Section 4(c)(i)(B) shall
be paid in a lump sum sixty (60) days after the date of termination; provided,
however, that all of such severance payments shall be subject to the
requirements of Section 4(c)(iii) and Section 9 below.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(ii)           Provision of Group Health and Certain Other Benefits.  In
addition, during a period of twenty-four (24) months following the termination
of Employee’s employment as a result of an Involuntary Termination at any time
within a Change of Control Protection Period, (A) the Company shall make
available and pay for the full cost of the coverage  of the Employee and
Employee’s spouse and eligible dependents under any group health plans of the
Company on the date of such termination of employment at the same level of
health (i.e., medical, vision and dental) coverage and benefits as in effect for
the Employee or such covered dependents on the date immediately preceding the
date of the Employee’s termination; provided, however, that (1) the Employee and
Employee’s spouse and eligible dependents each constitutes a qualified
beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue Code of
1986, as amended; and (2) the Employee elects continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), within the time period prescribed pursuant to COBRA; and (B) if
Employee is, at the time of such termination, an eligible participant in the
Company’s mortgage differential program, the Company shall continue to make
mortgage assistance payments to Employee pursuant to such program as in effect
at the time of such termination.  Notwithstanding the foregoing, the payments by
the Company for such group health coverage and/or mortgage assistance, as
applicable, shall cease prior to the expiration of the twenty-four (24)  month
period in this Section 4(c)(ii) upon the employment of the Employee by another
employer.  Furthermore, if, at the time of the termination of Employee’s
employment as a result of an Involuntary Termination at any time within a Change
of Control Protection Period, Employee is the obligor of a “forgivable” loan
(i.e., a loan which by its terms is to be considered forgiven by the Company and
paid by the obligor in circumstances other than actual repayment) from the
Company, then, notwithstanding any provisions of such loan to the contrary, the
outstanding balance of such loan shall be immediately due and payable, together
with any accrued and unpaid interest thereon.
 
(iii)          Section 409A of the Code.  Notwithstanding any provision to the
contrary in this Agreement, if the Employee is deemed on the date of
his  “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company to be a “specified employee” (within the
meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment or
benefit (including, without limitation, any mortgage assistance payment or loan
forgiveness referred to above) that is considered deferred compensation under
Section 409A of the Code payable on account of a “separation from service” that
is required to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after
taking into account any applicable exceptions to such requirement), such payment
or benefit shall be made or provided on the date that is the earlier of (i) the
expiration of the six (6)-month period measured from the date of the Employee’s
“separation from service,” or (ii) the date of the Employee’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 4(c) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Employee in a lump sum and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.  Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment, references to the Employee’s “termination
of employment” (and corollary terms) with the Company shall be construed to
refer to Employee’s “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with the Company.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(iv)          Resignation from the Board of Directors of the Company
(“Board”).  If Employee is a member of the Board at the time of termination of
his employment with the Company (regardless of the reason(s) therefor), Employee
shall be deemed to have resigned from the Board effective as of the date of such
termination of employment, unless Employee and the Company agree otherwise in
writing.
 
(v)           Voluntary Resignation or Termination for Cause.  If the Employee’s
employment with the Company terminates as a result of the Employee’s voluntary
resignation which is not an Involuntary Termination or if the Employee is
terminated for Cause at any time after a Change of Control, then the Employee
shall not be entitled to receive severance or other benefits hereunder, but may
be eligible for those benefits (if any) as may then be established under the
Company’s then existing severance and benefits plans and policies at the time of
such termination.
 
(d)           Disability or Death.  If the Employee’s employment with the
Company terminates due to the Employee’s death or permanent disability following
a Change of Control, then the Employee shall not be entitled to receive
severance or other benefits hereunder, except for those (if any) as may be then
established under the Company’s then existing severance and benefits plans and
policies at the time of such disability or death.  In the event of the
Employee’s death or permanent disability after the termination of the Employee’s
employment with the Company as a result of an Involuntary Termination within a
Change of Control Protection Period, the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees shall be entitled to receive severance or other benefits
hereunder.
 
(e)           Accrued Wages and Vacation; Expenses.  Without regard to the
reason for, or the timing of, the Employee’s termination of employment (and
without duplication of any similar benefits under any employment agreement with
the Company or any of its affiliates):  (i) the Company shall pay the Employee
any unpaid base salary due for periods prior to the date of termination;
(ii) the Company shall pay the Employee all of the Employee’s accrued and unused
vacation through the date of termination; and (iii) following submission of
proper expense reports by the Employee, the Company shall reimburse the Employee
for all expenses reasonably and necessarily incurred by the Employee in
connection with the business of the Company prior to the date of
termination.  These payments shall be made promptly upon termination, within the
period of time mandated by law, and in no event later than ten (10) days after
the date of termination.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(f)            Release of Claims.  As a condition of entering into this
Agreement and receiving the benefits under this Section 4, the Employee agrees
to execute, on or before the date that is fifty (50) days following the date of
termination, and not revoke a release of claims agreement substantially in the
form attached hereto as Exhibit A upon the termination of the Employee’s
employment with the Company.  Such release shall not, however, apply to the
rights and claims of the Employee under this Agreement, any indemnification
agreement between the Employee and the Company (or its successor or acquirer),
the bye-laws of the Company (or its successor or acquirer), the share award
agreements between the Employee and the Company (or its successor or acquirer),
or any employee benefit plan of which the Employee is a participant and under
which all benefits due under such plan have not yet been paid or provided.
 
5.             Post-Termination Obligations.  All payments and benefits provided
to Employee under this Agreement shall be subject to Employee’s compliance with
the following provisions during the term of his employment and/or a Change of
Control Protection Period.
 
(a)           Confidential Information and Competitive Conduct.  The Employee
shall not, to the detriment of the Company or any of its affiliates, disclose or
reveal to any unauthorized person any trade secret or other confidential
information relating to the Company or its affiliates or to any businesses
operated by them, and the Employee confirms that such information constitutes
the exclusive property of the Company. The Employee shall not otherwise act or
conduct himself to the material detriment of the Company or its affiliates, or
in a manner which is inimical or contrary to the interests thereof, and, for a
period of twelve (12) months following the termination of Employee’s employment
as a result of an Involuntary Termination at any time within a Change of Control
Protection Period, shall not, directly or indirectly, engage in or render any
service (whether to a person, firm or business) in direct competition with the
Company; provided, however, that the Employee’s ownership of less than five
percent (5%) of the outstanding stock of a corporation shall not itself be
deemed to constitute such competition. Employee recognizes that the possible
restrictions on his activities which may occur as a result of his performance of
his obligations under this Section 5 are required for the reasonable protection
of the Company and its investments.  For purposes hereof, “in direct
competition” means engaged in the research, development and/or marketing and
sale of biological materials intended for use as therapeutic products in one or
more of the same indications, and that utilize one or more of the same
scientific bases (e.g., in the case of a therapeutic antibody, targets the same
signal initiating pathway), as a product or product candidate the research,
development and/or marketing and sale of which is an active part of the
Company’s business plan at the time of Employee’s termination.
 
(b)           Non-Disparagement. The Employee and the Company agree to refrain
from (i) any defamation, libel or slander or any communication of any facts or
opinions that might tend to disparage, degrade or harm the reputation of the
other and its respective officers, directors, employees, representatives,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations and assigns or (ii) tortious interference
with the contracts and relationships of the other and its respective officers,
directors, employees, representatives, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations and
assigns.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(c)           Agreement Not to Solicit Employees.  Employee agrees that during
the term of his employment with the Company or any entity owned by or affiliated
with the Company (whether pursuant to this Agreement or otherwise), and for one
(1) year following the termination thereof for any reason whatsoever, he will
not, either directly or indirectly, on his own behalf or in the service or on
behalf of others, solicit or divert, attempt to solicit or divert or induce or
attempt to induce to discontinue employment with the Company, or any subsidiary
or affiliate thereof, any person employed by the Company, or any subsidiary or
affiliate thereof, whether or not such employee is a full time employee or a
temporary employee of the Company, or any subsidiary or affiliate thereof, and
whether or not such employment is for a determined period or is at-will.
 
(d)           Failure of Employee to Comply.  If, for any reason other than
death or disability, Employee shall, without written consent of the Company,
fail to comply with the provisions of Sections 5(a), (b) or (c)  above, (i) his
rights to any future payments or other benefits hereunder shall terminate
immediately, (ii) the Company’s obligations to make such payments and provide
such benefits shall cease immediately; and (iii) Employee shall refund to the
Company all termination payments received by Employee pursuant to this
Agreement.
 
(e)           Understanding of Covenants.  The Employee represents that the
Employee (i) is familiar with the foregoing covenants not to compete, and not to
disparage and not to solicit employees, and (ii) is fully aware of the
Employee’s obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of the
covenant not to compete.
 
(f)            Remedies.  Employee agrees that monetary damages would not be
ade-quate compensation for any loss incurred by the Company by reason of a
breach of the provisions of this Section 5 and hereby agrees to waive the
defense in any action for spe-cific performance that a remedy at law would be
adequate.
 
6.             Golden Parachute Excise Tax.  In the event that the benefits
provided for in this Agreement or otherwise payable to the Employee constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) that are subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Employee shall receive
(i) a one-time payment from the Company sufficient to pay such excise tax (the
“Excise Tax Gross-Up”), and (ii) an additional one-time payment from the Company
sufficient to pay the additional excise tax and federal, state and local income
and employment taxes arising from the Excise Tax Gross-Up made by the Company to
the Employee pursuant to this Section 6 (the “Additional Gross-Up”). Unless the
Company and the Employee otherwise agree in writing, the determination of the
Employee’s excise tax liability and the amount required to be paid under this
Section 6 shall be made in writing in good faith by the accounting firm serving
as the Company’s independent public accountants immediately prior to the Change
of Control (the “Accountants”). The initial Excise Tax Gross-Up and Additional
Gross-Up payments hereunder, if any, shall either be (x) paid to the Employee no
later than ten (10) days prior to the due date for the payment of any excise
tax, or (y) paid to the Internal Revenue Service on behalf of the Employee no
later than the due date for the payment of any excise tax. In the event that the
Excise Tax incurred by the Employee is determined by the Internal Revenue
Service to be greater or lesser than the amount so determined by the
Accountants, the Company and the Employee agree to promptly (but in no event
later than the end of the calendar year in which the applicable taxes are paid
to (or received from) the Internal Revenue Service) make such additional
payment, including interest and any tax penalties, to the other party as the
Accountants reasonably determine is appropriate. For purposes of making the
calculations required by this Section 6, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
interpretations concerning the application of the Code for which there is a
“substantial authority” tax reporting position. The Company and the Employee
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 6. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 6.
 
 
-8-

--------------------------------------------------------------------------------

 
 
7.             Successors.
 
(a)            Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, amalgamation,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the Company’s obligations under
this Agreement and agree expressly to perform the Company’s obligations under
this Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession.  For all
purposes under this Agreement, the term “Company” shall include any successor to
the Company’s business and/or assets which executes and delivers the assumption
agreement described in this subsection (a) or which becomes bound by the terms
of this Agreement by operation of law.
 
(b)           Employee’s Successors.  Without the written consent of the
Company, the Employee shall not assign or transfer this Agreement or any right
or obligation under this Agreement to any other person or
entity.  Notwithstanding the foregoing, the terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
8.             Notices.  Notices and all other communications contemplated by
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid.  In the case of the Employee,
mailed notices shall be addressed to the Employee at the home address that the
Employee most recently communicated to the Company in writing.  In the case of
the Company, mailed notices shall be addressed to its corporate headquarters,
and all notices shall be directed to the attention of its Secretary.
 
 
-9-

--------------------------------------------------------------------------------

 
 
9.             Arbitration.   All claims or controversies between Employee and
the Company relating in any manner whatsoever to Employee’s employment with the
Company or the termination of that employment shall be resolved by arbitration
in front of one neutral arbitrator in accordance with the then applicable
Employment Dispute Resolution rules of the American Arbitration Association
(“the AAA Rules”).  Claims subject to arbitration shall include contract claims,
tort claims and claims relating to compensation and stock options, as well as
claims based on any federal, state, or local law statute, or regulation,
including but not limited to any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and the California Fair Employment and Housing Act
(“Arbitrable Claims”).  However, claims for unemployment insurance, claims under
applicable workers’ compensation laws, and claims under the National Labor
Relations Act shall not be subject to arbitration.  The arbitrator shall apply
the same substantive law with the same statutes of limitations and same remedies
that would apply if the claims were brought in a court of law.  The arbitrator
shall have the authority to consider and decide pre-hearing motions, including
dispositive motions.
 
10.           Miscellaneous Provisions.
 
(a)           Mitigation.  The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other
source.  However, the Employee shall not be entitled to receive the health
coverage and benefits contemplated by this Agreement in the event that the
Employee receives similar health coverage and benefits as a result of new
employment during the Compensation Continuation Period.
 
(b)           Waiver.  No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
 
(c)           Integration.  This Agreement represents the entire agreement and
understanding between the parties with respect to the subject matter herein but
shall not supersede any employment agreement between the Company or any of its
affiliates and the Employee, any indemnification agreement between the Employee
and the Company (or its successor or acquirer), the share award agreements
between the Employee and the Company (or its successor or acquirer), or any
employee benefit plan of which the Employee is a participant and under which all
benefits due under such plan have not yet been paid or provided.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(d)           Governing Law. This Agreement has been executed and delivered in
the State of California, and its validity interpretation, performance, and
enforcement shall be governed by the laws of said State.  The parties agree that
any legal disputes concerning this Agreement, or Employee’s next employment,
will be filed in Alameda County, California.
 
(e)           Severability.  In the event any provision of this Agreement or any
part hereof is held invalid, such invalidity shall not affect any remaining part
of such provision or any other provision. If any court construes any provision
of this Agreement to be illegal, void or unenforceable because of the duration
or the area or matter covered thereby, such court shall reduce the duration,
area or matter of such provision, and, in its reduced form, such provision shall
then be enforceable and shall be enforced.
 
(f)            Tax Withholdings.  All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.
 
(g)           Compliance with Section 409A of the Code.
 
(i)             It is intended that this Agreement will comply with Section 409A
of the Code and any regulations and guidelines promulgated thereunder
(collectively, “Section 409A”), to the extent the Agreement is subject thereto,
and the Agreement shall be interpreted on a basis consistent with such
intent.  If an amendment of the Agreement is necessary in order for it to comply
with Section 409A, the parties hereto will negotiate in good faith to amend the
Agreement in a manner that preserves the original intent of the parties to the
extent reasonably possible.  No action or failure to act pursuant to this
Section 11(g) shall subject the Company to any claim, liability, or expense, and
the Company shall not have any obligation to indemnify or otherwise protect the
Employee from the obligation to pay any taxes, interest or penalties pursuant to
Section 409A.
 
(ii)           With respect to any reimbursement or in-kind benefit arrangements
of the Company and its subsidiaries that constitute deferred compensation for
purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (A) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (B) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (C) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.  Whenever a payment
under this Agreement specifies a payment period with reference to a number of
days (e.g., “payment shall be made within thirty (30) days after termination of
employment”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.  Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(h)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
 
(i)            Effect of Prior Agreements.        This Agreement contains the
entire understanding between the parties hereto and, effective as of November 1
2012, shall replace and supersede all prior change of control severance
agreements between the Company and Employee, but shall not replace or supersede
any indemnification agreement between the Employee and the Company (or its
successor or acquirer), any share award agreement between the Employee and the
Company (or its successor or acquirer), or any employee benefit plan in which
the Employee is a participant and under which all benefits due under such plan
have not yet been paid or provided.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, and it shall be effective as of
January 4, 2012.
 

COMPANY:    XOMA CORPORATION      
 
By:
     
Christopher J. Margolin
   
Vice President, General Counsel and Secretary
      EMPLOYEE:            John Varian

 
 
-12-

--------------------------------------------------------------------------------

 
                                                                        
EXHIBIT A
 
FORM RELEASE OF CLAIMS AGREEMENT
 
This Release of Claims Agreement (this “Agreement”) is made and entered into by
and between XOMA Corporation (the “Company”) and John Varian (the “Employee”).
 
WHEREAS, the Employee was employed by the Company; and
 
WHEREAS, the Company and the Employee have entered into a Change of Control
Severance Agreement effective as of January 4, 2012 (the “Severance Agreement”).
 
NOW THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Employee (collectively referred to as the
“Parties”) desiring to be legally bound do hereby agree as follows:
 
1.             Termination.  The Employee’s employment with the Company
terminated on ___________, 20___.
 
2.             Consideration.  Subject to and in consideration of the Employee’s
full and complete release of claims as provided herein, the Company has agreed
to pay the Employee certain benefits and the Employee has agreed to provide
certain benefits to the Company, both as set forth in the Severance Agreement.
 
3.             Release of Claims.  The Employee agrees that the foregoing
consideration represents settlement in full of all currently outstanding
obligations owed to the Employee by the Company.  The Employee, on the
Employee’s own behalf and the Employee’s respective heirs, family members,
executors and assigns, hereby fully and forever releases the Company and its
past, present and future officers, agents, directors, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, parents,
predecessor and successor corporations, and assigns, from, and agrees not to sue
or otherwise institute or cause to be instituted any legal or administrative
proceedings concerning any claim, duty, obligation or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that the Employee may possess arising from any omissions, acts or
facts that have occurred up until and including the Effective Date (as defined
below) of this Agreement including, without limitation:
 
(a)           any and all claims relating to or arising from the Employee’s
employment relationship with the Company and the termination of that
relationship;
 
(b)           any and all claims relating to, or arising from, the Employee’s
right to purchase, or actual purchase of shares of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law and securities fraud
under any state or federal law;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           any and all claims based on contract, tort or statute including,
but not limited to, claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, breach of contract (both express and
implied), breach of a covenant of good faith and fair dealing (both express and
implied), promissory estoppel, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, unfair business
practices, defamation, libel, slander, negligence, personal injury, assault,
battery, invasion of privacy, false imprisonment and conversion;
 
(d)           any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, The Worker
Adjustment and Retraining Notification Act, the California Fair Employment and
Housing Act, and/or the California Labor Code and all amendments to each such
Act/statute as well as the regulations issued thereunder;
 
(e)           any and all claims for violation of the federal or any state
constitution;
 
(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and
 
(g)           any and all claims for attorneys’ fees and costs.
 
The Employee agrees that the release set forth in this Section 3 shall be and
remain in effect in all respects as a complete general release as to the matters
released.  Notwithstanding the foregoing, this release does not extend to any
obligations now or subsequently incurred under this Agreement, the
post-termination obligations set forth in Section 5 of the Severance Agreement,
the Indemnification Agreement between the Employee and the Company (or its
successor or acquirer), the outstanding share award agreements between the
Employee and the Company (or its successor or acquirer), or any employee benefit
plan of which the Employee is a participant and under which all benefits due
under such plan have not yet been paid or provided.
 
4.             Acknowledgment of Waiver of Claims under ADEA.  The Employee
acknowledges that the Employee is waiving and releasing any rights the Employee
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary.  The Employee and the
Company agree that this waiver and release does not apply to any rights or
claims that may arise under the ADEA after the Effective Date of this
Agreement.  The Employee acknowledges that the consideration given for this
waiver and release agreement is in addition to anything of value to which the
Employee was already entitled.  The Employee further acknowledges that the
Employee has been advised by this writing that (a) the Employee should consult
with an attorney prior to executing this Agreement; (b) the Employee has at
least twenty-one (21) days within which to consider this Agreement; (c) the
Employee has seven (7) days following the execution of this Agreement by the
Parties to revoke the Agreement; and (d) this Agreement shall not be effective
until the revocation period has expired.  Any revocation should be in writing
and delivered to the Legal Department of the Company by the close of business on
the seventh (7th) day from the date that the Employee signs this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
5.             Civil Code Section 1542.  The Employee represents that the
Employee is not aware of any claims against the Company other than the claims
that are released by this Agreement.  The Employee acknowledges that the
Employee has been advised by legal counsel and is familiar with the provisions
of California Civil Code Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HER OR HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HER OR HIM MUST HAVE MATERIALLY AFFECTED HER OR HIS SETTLEMENT WITH
THE DEBTOR.
 
The Employee, being aware of said code section, agrees to expressly waive any
rights the Employee may have thereunder, as well as under any other statute or
common law principles of similar effect.
 
6.             No Pending or Future Lawsuits.  The Employee represents that the
Employee has no injuries that have not yet been reported to the Company’s
workers’ compensation carrier, no lawsuits, claims or actions pending in the
Employee’s name, or on behalf of any other person or entity, against the Company
or any other person or entity referred to herein.  The Employee also represents
that the Employee does not intend to bring any claims on the Employee’s own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein except, if necessary, with respect to
the agreements listed in the last sentence of Section 3 of this Agreement.
 
7.             Confidentiality.  The Employee agrees to use the Employee’s best
efforts to maintain in confidence the existence of this Agreement, the contents
and terms of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Release Information”).  The Employee
agrees to take every reasonable precaution to prevent disclosure of any Release
Information to third parties and agrees that there will be no publicity,
directly or indirectly, concerning any Release Information.  The Employee agrees
to take every precaution to disclose Release Information only to those
attorneys, accountants, governmental entities and family members who have a
reasonable need to know of such Release Information.
 
8.             No Adverse Cooperation.  The Employee agrees the Employee will
not act in any manner that might damage the business of the Company.  The
Employee agrees that the Employee will not counsel or assist any attorneys or
their clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges or complaints by any third party against the Company
and/or any officer, director, employee, agent, representative, shareholder or
attorney of the Company, unless compelled under a subpoena or other court order
to do so.
 
 
-3-

--------------------------------------------------------------------------------

 
 
9.             Costs.  The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
 
10.           Authority.  The Company represents and warrants that the
undersigned has the authority to act on behalf of the Company and to bind the
Company and all who may claim through it to the terms and conditions of this
Agreement.  The Employee represents and warrants that the Employee has the
capacity to act on the Employee’s own behalf and on behalf of all who might
claim through the Employee to bind them to the terms and conditions of this
Agreement.
 
11.           No Representations.  The Employee represents that the Employee has
had the opportunity to consult with an attorney, and has carefully read and
understands the scope and effect of the provisions of this Agreement.  Neither
party has relied upon any representations or statements made by the other party
hereto which are not specifically set forth in this Agreement.
 
12.           Severability.  In the event that any provision hereof becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
13.           Entire Agreement.  This Agreement and the Severance Agreement and
the agreements and plans referenced therein represent the entire agreement and
understanding between the Company and the Employee concerning the Employee’s
separation from the Company, and supersede and replace any and all prior
agreements and understandings concerning the Employee’s relationship with the
Company and the Employee’s compensation by the Company.  This Agreement may only
be amended in writing signed by the Employee and an executive officer of the
Company.
 
14.           Governing Law.  This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
 
15.           Effective Date.  This Agreement is effective eight (8) days after
it has been signed by the Parties (the “Effective Date”) unless it is revoked by
the Employee within seven (7) days of the execution of this Agreement by the
Employee.
 
16.           Counterparts.  This Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
 
-4-

--------------------------------------------------------------------------------

 
 
17.           Voluntary Execution of Agreement.  This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims.  The Parties
acknowledge that:
 
(a)           they have read this Agreement;
 
(b)           they have been represented in the preparation, negotiation and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
 
(c)           they understand the terms and consequences of this Agreement and
of the releases it contains; and
 
(d)           they are fully aware of the legal and binding effect of this
Agreement.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 

 
XOMA CORPORATION
     
 
By:
          Title:           Date:           EMPLOYEE               Name:        
  Date:   

 
 
 -5-

--------------------------------------------------------------------------------